Reasons for Allowance

Claims 1-4 and 6-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not expressly disclose a system for modifying driving behavior of an autonomous vehicle based on passenger satisfaction of a passenger, the system comprising: a first sensor structured to detect a first property of the passenger, wherein the first property comprises a passenger trust index IT and the passenger trust index IT is a function of a road monitoring duration value, a secondary activity duration value, a multi-task activity transaction value, a side window glance value, or a facial gesture value; a processor operably coupled to the first sensor, the processor structured to calculate a passenger satisfaction index (the passenger satisfaction index (PSI) has been interpreted as equation 1 in [0070] of applicant’s disclose, PSI = 100 - W1 (IT) - W2 (IF)) based on a weighted value of the first property of the passenger; an automated driving system structured to operate the autonomous vehicle, the automated driving system being operably coupled to the processor; wherein the processor is structured to control the automated driving system to modify driving behavior of the autonomous vehicle in response to the passenger satisfaction index satisfying a first condition, as presented in the claimed invention. While many of the claimed limitations are found at least individually in the prior art, there is no reference or reasonable combination of references sufficient to meet the claimed invention as a whole.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJSHEED O BLACK-CHILDRESS whose telephone number is (571)270-7838.  The examiner can normally be reached on M to F, 10am to 5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571) 272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/RAJSHEED O BLACK-CHILDRESS/Examiner, Art Unit 2684                                                                                                                                                                                                        
						/QUAN-ZHEN WANG/                                                                        Supervisory Patent Examiner, Art Unit 2684